Title: To Thomas Jefferson from Vergennes, 26 November 1786
From: Vergennes, Charles Gravier, Comte de
To: Jefferson, Thomas



A Versailles le 26. Novembre 1786.

J’ai déjà eû l’honneur, Monsieur, de vous addresser les deux passeports que vous aviez demandés pour la libre exportation des munitions de guerre que vous avez achetées pour l’Etat de Virginie. Je m’empresse, Monsieur, de vous faire part que M. le Contrôleur-Général vient de m’informer que les ordres ont été donnés pour que ces munitions passent à leur destination sans païer aucun droit.
J’ai l’honneur d’être très sincèrement, Monsieur, votre très-humble et très-obéissant Serviteur,

De Vergennes

